Citation Nr: 0214732	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  98-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  A subsequent period of service from November 1978 to 
September 1981 apparently ended with a discharge under other 
than honorable conditions.


FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) first notes that this 
matter has already been developed pursuant to the guidelines 
recently established in the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the claims file reflects Department of Veterans 
Affairs (VA) examination and outpatient records that contain 
findings and diagnoses that permit the Board to address the 
issues relevant to the veteran's claim, and the regional 
office (RO) has also obtained information from the U. S. 
Armed Services for Unit Records Research (USASCURR) regarding 
the activities of the unit to which the veteran was attached 
while stationed in Vietnam.  In addition, the Board finds 
that the veteran has continually known of what steps the RO 
was and had been taking to develop his claim and what steps 
he could take.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, the Board also observes that since the 
Board has decided to grant service connection for PTSD, any 
lack of notice or development under the VCAA could not be 
considered prejudicial to the veteran.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a) (2001); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  38 C.F.R. § 4.125(a) (2001) requires that 
diagnoses of mental disorders conform to the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2001).

The veteran's DD Form 214 reflects that the veteran's 
specialty in service was cannoneer and that he was the 
recipient of the Vietnam Cross of Gallantry Cross with Palm, 
Vietnam Campaign Medal w/Device 60, Vietnam Service Medal 
w/Bronze Service Star and National Defense Service Medal.  
Service records reflect that the veteran served in Vietnam 
from July 1968 to July 1969 1st Battalion, 40th Artillery, as 
a supply sergeant and general supply specialist from July 
1968 to February 1969, and cannoneer and "ammo" handler 
from February to July 1969.  

Service medical records do not reflect complaints or 
treatment of any psychiatric disorder.  Records from February 
1969 do reflect some situational maladjustment, but there is 
no additional evaluation for this problem throughout the 
remainder of the veteran's period of active service.  

VA medical examination in January 1992 reflects a history of 
closed head trauma in 1986 with unconsciousness, hemiparesis 
and loss of memory.  The diagnosis was organic brain disorder 
secondary to closed head trauma.

An outpatient treatment record from early December 1997 
reflects that the veteran had severe memory problems and some 
symptoms of PTSD.  A December 4, 1997 entry from a social 
worker reflects that the veteran reported that there was a 
previous diagnosis of combat PTSD but that following his head 
injury, the veteran was unable to remember most of his past.  

The veteran's claim for service connection for PTSD was 
received on December 9, 1997.

Additional VA outpatient treatment records for the period of 
December 1997 to March 1998 reflect numerous diagnoses of 
PTSD and that in mid-December 1997, the veteran was 
hospitalized for depression, homicidal ideation and 
agitation.  In January 1998, there was a diagnosis that 
included adjustment disorder with depressed mood, history of 
PTSD, and dementia secondary to head injury, and in February 
1998, there was a diagnosis that included PTSD, Vietnam 
combat related by history.  The veteran also reportedly had 
been treating for PTSD prior to his head injury in 1986, 
although a VA examination report from June 1987 contains a 
statement from the veteran that specifically denies any prior 
treatment for emotional problems.

A VA outpatient record from March 1998 reflects that the 
veteran was currently registered for treatment with the PTSD 
clinic and that his PTSD had been thoroughly diagnosed in the 
past through interview and objective verification of symptoms 
and exposure to stressors.  However, this examining 
psychologist further noted that the veteran had sustained a 
post-service head injury that had resulted in severe 
cognitive and neurological deficits and that he could only 
recall military events in dreams and occasional daytime 
recollections.  The examiner also commented that the 
veteran's vagueness and lack of detail was definitely not a 
function of faking or an effort to hide his condition.

VA psychiatric examination in March 1998 revealed that the 
veteran reported frequent intrusive and bothersome 
recollections of being in deep holes and "killing people, 
shooting and shooting."  It was further noted that the 
veteran was unable to give specific dates and locations of 
his service in Vietnam due to his memory problems.  
Examination at this time revealed that the veteran's memory 
was massively impaired.  The diagnosis included chronic PTSD.

VA outpatient treatment records for the period of April to 
September 1998 reflect that in May 1998, the veteran reported 
having severely distressing nightmares of severely traumatic 
wartime incidents, including hand-to-hand killing "which he 
probably did."  It was the opinion of psychologist Y. that 
these events were based on factual memories but that the 
veteran lacked the capacity to process them conventionally 
because of a lack of reality comparison.  His symptoms were 
found to be worse at this time because of multiple current 
stressors and possible paradoxical improvement in mental 
functioning which had made it possible to "remember" these 
events in more vivid fashion than ever.  In June 1998, the 
veteran reported Vietnam content nightmares containing scenes 
and actions of which he had no conscious memory.  At this 
time, the veteran described an incident in which he was part 
of an 11-man unit that was assigned to enter enemy territory 
to recover a downed pilot who had been taken prisoner.  The 
veteran further related that he freed the prisoner from his 
captor and took him back to safe custody.  The veteran 
elaborated that he had many hints that he was a member of a 
special squad that did such things.  The examiner commented 
that the veteran was ambivalent about accepting a past which 
identified him as an effective killer.  

VA outpatient records from September 1998 noted that the 
veteran remained distressed and mystified concerning the 
violent content of his Vietnam dreams.  The veteran further 
indicated that he found it difficult to believe that he was 
such an efficient soldier, and that he did as much killing as 
he experienced in his dreams.  

In his July 1999 substantive appeal, the veteran complained 
about the failure of the RO to verify an incident in which 
the Dong Ha Ammo Dump was destroyed in an attack during 
"TET" in late January or early February 1969.

A VA hospital discharge summary from September 1999 reflects 
that the veteran continued to lack clear memories of Vietnam.  
The diagnosis included PTSD-Vietnam combat, related by 
history.

Unit records for the 108th Artillery Group, the higher 
headquarters for the 1st Battalion, 40th Artillery, confirms 
that this unit experienced enemy attack and casualties at 
Dong Ha, Vietnam, in May of 1969.

The Board has reviewed the evidence of record and finds that 
it first reflects numerous and recent diagnoses of PTSD.  To 
the extent that this medical evidence indicates a current 
finding of PTSD, the Board finds that the initial requirement 
for a grant of service connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court"), has indicated that this is a 
two-part process.  The VA must first determine if the 
evidence supports the existence of an alleged stressful 
event.  This is a factual determination, and hence is within 
the purview of the adjudicative process.  Only if this is so, 
a second determination must be made as to whether the 
stressor is of sufficient gravity to support a finding of 
PTSD.  This latter determination is medical in nature, and 
hence outside of the expertise of the RO and the Board.  West 
v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Boar must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his lay testimony must be accepted as 
conclusive as to their actual occurrence.  38 U.S.C.A. 
§ 1154(b) (West 1991); See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Initially, the Board notes that the veteran was not awarded 
any combat citations.  Moreover, there is no service evidence 
to demonstrate that the veteran personally engaged in combat.  
However, the Board has carefully reviewed the statements of 
the veteran as to the destruction of an "ammo" dump at Dong 
Ha in early 1969 and the unit records for the veteran's unit 
in May 1969, and finds that this information generally 
supports that the 1st Battalion, 40th Artillery experienced 
incoming fire, casualties, and combat incidents at the time 
the veteran was assigned to it.  This documented enemy 
action, and casualties and destruction occurring in response 
to that action, the Board concludes, may be sufficient to 
find that the veteran served in combat.  The Board also 
observes that the Court has recently indicated in the case of 
Pentecost v. Principi, 16 Vet. App. 124 (2002) that the fact 
that a veteran was stationed with a unit that sustained 
attacks strongly suggests that the veteran was, in fact, 
exposed to the attacks.  The Board further notes that the 
veteran's inability to provide more details regarding his 
stressors has been interpreted by at least one examiner as 
one of the problems associated with memory problems arising 
out of his head injury in 1986, and there is no medical 
evidence that disputes this opinion.  Accordingly, although 
the Board notes that there has clearly been some 
inconsistency in the veteran's report of certain stressors, 
in view of the fact that independent records have verified 
the veteran's report of being subjected to hazards associated 
with his duties and activities while attached to the 1st 
Battalion, 40th Artillery at Dong Ha in 1969, the Board will 
give the veteran the benefit of the doubt, and find that the 
record contains evidence which supports the existence of a 
stressful event.  

The Board also notes that various examiners, both past and 
current, have found that the veteran's exposure to his 
claimed stressors and other war trauma in Vietnam were 
sufficient to support a diagnosis of PTSD, and that under the 
criteria set forth in DSM-IV, PTSD may be based on the 
experiencing of actual or threatened death or serious harm.  
Since there are service records which corroborate that he 
experienced such threat and these stressors have been found 
to support a diagnosis of PTSD, the Board finds that service 
connection for PTSD is warranted.


ORDER

The claim for service connection for PTSD is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

